Title: To Benjamin Franklin from Jonathan Williams, Sr., 26 January 1783
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Hond sr
Nantes Janry 26. 1782 [i.e., 1783]
I take the Liberty to Inform you that after a passage of twenty days I have ariv’d hear in Nantes hope the pleasure of Seing you Soon, I Left all our friends Well in America.
I most hartly Congratelate you On the good News of Peace thanks to God.
Belive me ever your most Dutyfull Nephew & Hble Servant
Jona Williams
 
Notation: Jona. Williams Jany. 26. 1782.
